Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 11/03/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 4-6, 9-11, and 14-18 are pending. 
Allowable Subject Matter
Claims 1, 4-6, 9-11, and 14-18 are allowed:
Independent claim 1 recites a computer-implemented method of conducting a communication session using a communication agent, comprising: 
conducting a communication session between a user and a communication agent, wherein the communication agent comprises a software module that utilizes natural language processing, wherein (a) the communication agent discusses one or more organizational topics of an organization of the user by prompting the user to provide user feedback relating to the one or more organizational topics, the one or more organizational topics including one or more of: a productivity topic, and a deadline topic, and wherein the communication agent provides one or more additional prompts that are selected based on a tone of the user feedback that is determined by applying natural language processing; 

(c) determining a severity of the one or more identified user issues; reporting the organizational analytics to a third party, wherein the third party is a member of the organization of the user who is selected based on the severity of the one or more identified user issues; and 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 10, 2021 APPLICATION No. 16/127,349 
(d) providing to the user, via the communication agent, one or more solutions to the one or more identified user issues, wherein the one or more solutions relate to the user's performance within the organization with respect to one or more of: the productivity topic, and the deadline topic, and wherein the one or more solutions are based on one or more previous communication sessions conducted between the communication agent and one or more other users.
Claim 6 recites a computer system for conducting a communication session using a communication agent, the computer system comprising: 3AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 10, 2021 APPLICATION No. 16/127,349 
one or more computer processors; 
one or more computer readable storage media; 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to perform the method of claim 1. 
Claim 11 recites a computer program product for conducting a communication session using a communication agent, the computer program product comprising one or specification, US 2020/0082828 A1 at ¶67, “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”) collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method of claim 1. 
For the reasons stated on pp. 6-8 of the non-final office action, independent claims “described” managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) enumerated under category (b) Certain methods of organizing human activity because steps (a)-(d) focus on managing an employee’s performance and interpersonal behaviors within an organization.
MPEP 2106.04(d)II states “evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit according to MPEP 2106.04(d)I.
MPEP 2106.04(d)I states: one way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field or implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. 
Individually, Independent claim 1 recites step (a), step (b) generating organizational analytics, step (c) reporting organization analytics, and step (d) providing solutions to user issues being perform by “conducting a communication session between a user and a 
As noted in the non-final office action at p 10, the communication agent and the natural language processing are conventional computer technologies (specification, US 2020/0082828 A1 at ¶21, “Agent module 165 may use conventional or other natural language processing techniques in order to participate in a conversation with a user”, ¶25 “Agent module 165, feedback analysis module 170, and/or reporting module 175 may use conventional or other cognitive or artificial intelligence techniques in order to conduct a communication session, analyze a user's responses to identify and resolve issues, and generate reports” and “Furthermore, present invention embodiments may utilize conventional or other artificial intelligence techniques in order to predict feelings and sentiments of users”).
According to the specification, Feedback analysis module 170 may operate in conjunction with agent module 165 in order to continuously refine the questions posed and/or information presented by a communication agent as a user contributes to the conversation. Feedback analysis module 170 may use tone analysis to determine one or more tones associated with a user's feedback on a given topic (specification, US 2020/0082828 A1 at ¶22).
Therefore, individually, the limitation “wherein the communication agent discusses one or more organizational topics of an organization of the user by prompting the user to provide user feedback relating to the one or more organizational topics, the one or more organizational topics including one or more of: a productivity topic, and a deadline topic, and wherein the communication agent provides one or more additional prompts that are selected based on a tone of the user feedback that is determined by applying natural language processing” corresponds to improvement to conducting a communication session between the user and the communication agent.
Further, in combination, steps (a) and (b) generates organization analytics such that in step (c), the organizational analytics is reported to a member of the organization of the user who is selected based on a determined severity of the one or more identified user issues regarding productivity topic and deadline topic such that different reports may be given to different entities within the organization based on the nature and/or severity of issues that are identified during a communication session (US 2020/0082828 A1 at ¶41).
Therefore, in combination, the independent claims recite an ordered combination of steps to continuously refine the prompts posed and/or information presented by a communication agent as a user contributes to the conversation in order to identify user issues pertaining to organizational topics to generate organizational analytics, determine a severity of the identified user issues, and select a member of the organization of the user to report the organizational analytics based on the severity in addition to provide solutions to the one or more identified user issues to the user. 
In other words, the claimed steps improve the functioning of computer when conducting communication session with the user and generating organization analytics for reporting to a selected member of the organization. Therefore, the claimed combination of steps integrate an abstract idea into a practical application.
Prior art of record does not disclose the combination of limitations set forth in independent claims 1, 6, and 11. 
¶11). For example, a problem of low severity may be mapped to first level support person, while a problem of higher severity may be mapped to a manager (¶35).
However, the combination of prior arts of record does not disclose or render obvious the combination of limitations set forth in the independent claims. 
Therefore, Claims 1, 4-6, 9-11, and 14-18 are allowed over the available prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        11/18/2021